Citation Nr: 0843277	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-34 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1968 
and from April 1979 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
Meniere's syndrome and continued a 10 percent disability 
rating for a service-connected bilateral hearing loss 
disability.

In December 2007, the RO awarded a total disability rating 
(100 percent) for the service-connected bilateral hearing 
loss disability.  Therefore, the only issue remaining on 
appeal is that which is listed on the title page. 

The veteran was scheduled for a June 2008 hearing at the 
Board, but failed to report.  He has not indicated that he 
desires to have another hearing, nor has he provided a good 
cause reason for his failure to report.


FINDING OF FACT

The veteran has current Meniere's disease due to in-service 
acoustic trauma.


CONCLUSION OF LAW

Meniere's disease was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
entirely favorable action below, no further notice or 
assistance is needed to aid the veteran in substantiating the 
claim.

Factual Background & Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection will be established for the degree of aggravation 
of a non-service connected disability by a service connected 
disease or disability, provided a baseline can be established 
for the disability prior to its aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

With chronic diseases shown in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Thus, 38 C.F.R. § 3.303(b), 
provides an alternative method of establishing the second and 
third Shedden/Caluza element through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  Lay persons are not, 
however, competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu, 2 Vet. App. 492, 494 
(1992).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
diseases, such as arthritis and nephritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records do not include a diagnosis of 
Meniere's syndrome.  The veteran is shown to have reported 
symptoms of chest pains and vertigo in May 1980, with running 
in excess of one mile.  However, following cardiology 
examinations, his symptoms were believed to be due to his 
poor functional capacity due to lack of conditioning, or his 
normal constitutional limitations.  The veteran specifically 
denied symptoms of vertigo and dizziness during ear, nose, 
and throat (ENT) evaluations in March 1984, October 1990, and 
July 1993 when evaluated for hearing loss complaints.  He 
did, however, note symptoms of dizziness or fainting spells 
(as well as hearing loss, ear nose and throat trouble) on his 
September 1985, November 1986, and August 1993 Reports of 
Medical History.  The August 1993 physical examination for 
separation purposes did not include a diagnosis of Meniere's 
syndrome.

The VA and private post-service medical records are 
voluminous and date back many years.  These records are 
positive for long-standing complaints of bilateral hearing 
loss and tinnitus.  Records of complaint of sudden hearing 
loss in the left ear, with episodic vertigo, are noted 
beginning in 2003.  The veteran was diagnosed with Meniere's 
syndrome in December 2004.  The outpatient treatment records 
themselves do not reflect evidence of the etiology of the 
Meniere's disease.

The veteran was afforded a VA ear nose and throat (ENT) 
examination in July 2005 for the purposes of evaluating his 
Meniere's disease.  During that examination, he reported a 
gradual deterioration of his hearing since separation from 
service, with sudden onset of left ear sensorineural hearing 
loss in November 2002, accompanied by intermittent vertigo.  
After a detailed review of the veteran's history and a 
complete examination, the VA examiner noted that the veteran 
had a bilateral sensorineural hearing loss, moderately severe 
in the right and very severe in the left.  The examiner 
further noted that the veteran had a history of noise 
exposure and therefore it was as likely as not that a 
significant part of the hearing loss in both ears was related 
to noise exposure, especially given the noise notch pattern 
in the right ear.  On top of that, the veteran had a severe 
flat sensorineural hearing loss in the left ear with a 
diagnosis of Meniere's disease with intermittent vertigo.  

In an August 2005 addendum, the examiner explained that 
tinnitus and hearing loss did not cause Meniere's disease.  
Rather, Meniere's disease was a condition characterized by a 
symptom complex that included hearing loss, tinnitus, 
vertigo, and fullness in the ears.  In the examiner's 
opinion, it was more likely that the veteran suffered a 
sudden sensorineural hearing loss associated with vertigo, or 
some type of labyrinthitis with hearing loss and vertigo.  He 
further explained that because of this, it was difficult for 
him to answer the specific question of whether the veteran's 
Meniere's disease was caused by his bilateral hearing loss 
and tinnitus.  

The examiner concluded by stating that the veteran probably 
did not have Meniere's true disease, but rather suffered 
sudden sensorineural hearing loss associated with vertigo, 
which was either idiopathic or sudden sensorineural hearing 
loss or labyrinthitis.

In support of his claim, the veteran provided letters from 
various private physicians who treated him for Meniere's 
disease.  In a March 2005 letter, Dr. L. G., an 
Otolaryngology/Otology and Neurotology specialist) confirmed 
the diagnosis of Meniere's disease, left ear.  He did not 
provide an opinion on etiology.  

In a May 2005 letter, Dr. S., a private ENT specialist, 
indicated that the veteran had been under his care since 
November 2002 for treatment of Meniere's disease secondary to 
his service-connected hearing loss and tinnitus.  Dr. S. 
opined that the Meniere's disease was more likely than not 
"linked to" aggravated left ear hearing loss, tinnitus, and 
migraine headaches.  In a September 2005 letter, Dr. G., a 
cardiologist, also stated that the Meniere's episodes were 
"linked to" his left ear hearing loss and tinnitus.  

In letters in September 2005 and October 2006, Dr. S. 
provided more direct opinions regarding the question of nexus 
between Meniere's disease and the veteran's military service.  
In these letters, Dr. S. explained that the veteran had a 
history of balance and dizziness problems, which began after 
his combat-related service in Vietnam, and which had been 
aggravated or exacerbated during his second period of active 
duty from war game exercises and related training, while in 
Germany and Panama.  In sum, he suggested that the acoustic 
trauma from noise exposure in service was the likely cause of 
the hearing impairment, tinnitus, and Meniere's disease.  

In the June 2007 letter, Dr. S. stated "It is my medical 
opinion that the veteran's current Meniere's disease is 
associated to the in-service residual combat noise 
exposure."  He noted further that "[I]t is appropriate to 
assume that the acoustic trauma in the form of noise exposure 
from military service was the likely cause of the veteran' 
persistent symptoms of hearing impairment, tinnitus, and 
Meniere's."  

The veteran underwent another VA examination in October 2007.  
In brief, he reported that his vertigo symptoms began in 1968 
at the end of his first tour of duty.  His current symptoms 
included nausea, vomiting and bilateral ear fullness.  The 
examiner noted that the veteran had been treated with 
multiple medications and evaluated by several physicians, VA 
and private.  The veteran had also undergone several 
vestibular tests with caloric examinations, which were 
abnormal suggesting reduced vestibular response and possible 
even some central vestibular abnormalities.  

The examiner stated that based on the information he had, 
which included the veteran's history, medical records, 
extensive claims file, it appeared that the veteran did 
indeed have Meniere's disease or at least the symptoms 
associated with Meniere's syndrome, and they appeared to be 
related to the left side.  The veteran also had vestibular 
dysfunction based on objective caloric testing and 
electronystagmography.  The examiner concluded by stating 
that, in general the etiology of Meniere's disease was 
idiopathic and therefore he could not directly relate the 
veteran's service-connected hearing loss and tinnitus, and 
acoustic trauma and noise exposure, to the Meniere's disease.

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  While a specific diagnosis of Meniere's disease 
was not shown in service in this case, the veteran has 
reported his symptoms of vertigo and dizziness began during 
service.  The veteran is competent to testify regarding 
symptoms capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The Board also notes that there are 
service treatment records which are positive for complaint of 
dizziness and vertigo in service.  

The record includes medical nexus opinions both in favor of, 
and against the veteran's claim.  The opinions were provided 
by specialists in the field of audiology, ENT, 
otolaryngology/otology and neurotology.  As such, the 
opinions are considered competent medical evidence.  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992)).  

The proffered opinions are also probative evidence as they 
were provided by physicians familiar with the veteran's 
medical history--either by review of the claims file, 
interview and examination or by means of having treated the 
veteran for an extended time.  In addition, the physicians 
all provided rationales for the opinions provided.  (The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993)).

The private opinions causally link the current Meniere's 
disease to acoustic trauma sustained in service.  The 
veteran's exposure to acoustic trauma in service is not in 
disputed.  The veteran is shown to have reported hearing loss 
during service; moreover, he is currently service-connected 
for bilateral hearing loss and tinnitus secondary to the 
known acoustic trauma which he suffered in service.  Thus, 
the Board finds that there is a factual predicate in the 
record for Dr. S.'s opinion, which further lends to 
credibility and persuasiveness.

The VA examiners, on the other hand, have indicated that 
Meniere's disease is idiopathic, meaning that its exact 
etiology is unknown.  They have indicated that they are 
unable to state with certainty that the veteran's Meniere's 
disease was caused by either the service-connected hearing 
loss and tinnitus disorders; or by acoustic trauma from in-
service noise exposure.  

The evidence is essentially in equipoise.  For a veteran to 
prevail in his claim it must only be demonstrated that there 
is an approximate balance of positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  In light of the 
positive medical opinions relating Meniere's disease to in-
service acoustic trauma, as well as medical evidence showing 
an absence of other specific attributable causes, the Board 
finds that the weight of the evidence supports a finding of 
service connection for Meniere's disease.  All reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102. 


ORDER

Service connection for Meniere's disease is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


